UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-7128


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

ERRON ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:04-cr-00501-TSE-1)


Argued:   September 23, 2010                 Decided:   February 4, 2011


Before GREGORY and AGEE, Circuit Judges, and Richard L.
VOORHEES, United States District Judge for the Western District
of North Carolina, sitting by designation.


Affirmed by unpublished opinion.    Judge Voorhees wrote the
majority opinion, in which Judge Agee joined.   Judge Gregory
wrote a dissenting opinion.


ARGUED: Frances H. Pratt, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellant.      Stephen Wiley Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.    ON BRIEF: Michael S. Nachmanoff, Federal Public
Defender, Alexandria, Virginia, for Appellant.          Neil H.
MacBride, United States Attorney, Lawrence J. Leiser, Assistant
United States Attorney, Lore A. Unt, Special Assistant United
States   Attorney,  OFFICE   OF  THE   UNITED   STATES   ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
VOORHEES, District Judge:

      Appellant-Defendant      Erron       Robinson    appeals     the   district

court’s denial of a motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) based upon retroactive application of

Amendment 706 to the United States Sentencing Guidelines, which

altered the drug quantity table set forth in U.S.S.G. § 2D1.1 to

effectively lower the base offense level for offenses involving

crack cocaine by two levels. Robinson argues on appeal that the

district court’s failure to articulate his rationale in greater

detail amounts to an abuse of discretion.                   Defendant advocates

for remand to the district court for further explanation.                       For

the reasons stated herein, we affirm the district court.



                                       I.

      In    June   2005,   Robinson   pled    guilty    to   violations    of    21

U.S.C. § 841(a)(1) (Count II) and 18 U.S.C. § 924(c) (Count

III). 1    On November 4, 2005, Robinson was sentenced to 132 months

on   the    drug   offense    plus    60    months     on    the   gun   offense,

      Robinson was originally indicted with co-conspirator, Alex
      1


Wilson, in a five-count Superseding Indictment on April 7, 2005.
Count One alleged a conspiracy to possess with intent to
distribute 50 grams or more of a substance containing a
detectable amount of cocaine base, commonly known as “crack”
cocaine.     Robinson   ultimately  pled  guilty   and  accepted
responsibility for possession with intent to distribute 5 or
more grams of crack cocaine.

                                       3
consecutive to the sentence imposed on Count II, for a total

term of 192 months imprisonment.

      In arriving at the original sentence, the sentencing judge

noted     the    advisory       guideline    range       (168-210      months      for   the

substantive        drug    offense),      but    elected     to       impose   a   variant

sentence        based   upon     the   history    and     characteristics           of   the

defendant,        the   need     for   deterrence,        and    the    need     to    avoid

unwarranted disparities in sentencing. 2 (J.A. 86-90) The defense

was     unsuccessful       in    its   attempt      to    have    the     Court       adjust

Robinson’s       criminal       history   category       based    upon     his     juvenile

record.         However,     Defense      counsel    made       persuasive       arguments

about     the      history      and    characteristics           of     the    Defendant,

particularly, Robinson’s youth (age 19) and his prior criminal

history, which was comprised solely of juvenile adjudications.

(J.A. 75, 80-84, 91, 133-38) The variance resulted in a sentence

on the drug offense 36 months below the bottom of the advisory

guideline range. Judgment was entered on November 4, 2005.

      In December 2008, Robinson sought a reduction of sentence

pursuant to Amendment 706 and 18 U.S.C. § 3582(c)(2). 3 On June 1,

2009, the district court denied the motion.


      2
        The 2004 Edition of the United States Sentencing
Guidelines   was  used   in  calculating Defendant’s advisory
guideline sentence.(¶70 PSR)

      3    Amendment 706 to the United States Sentencing Guidelines
                                            4
     Robinson filed a timely appeal.            Our jurisdiction arises

out of 18 U.S.C. § 3742.      See United States v. Legree, 205 F.3d

724, 727 (4th Cir. 2000) (appeals of § 3582 (c)(2) rulings are

governed by 18 U.S.C. § 3742(a)(1)); United States v. Bowers,

615 F.3d 715, 722-23 (6th Cir. 2010).



                                    II

     We   review   the   district   court’s    decision   to    deny   relief

pursuant to 18 U.S.C. § 3582(c)(2) for an abuse of discretion.

United States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004).



                                    III.

     We   first    consider    generally      the   requisite     level    of

justification in explaining the denial of a Section 3582 motion.

Section 3582(c)(2), which supplies the statutory authority for

the relief sought here, establishes an exception to the general

rule of finality that governs criminal judgments of conviction.

See Dillon v. United States, 130 S. Ct. 2683, 2690 (2010); 18

U.S.C. § 3582(b).    Accordingly, we emphasize that proceedings to

modify sentence under Section 3582 are limited in nature and,



“altered the drug quantity table set forth in U.S.S.G. § 2D1.1
to effectively lower the base offense level for offenses
involving crack cocaine by two levels.” United States v. Dunphy,
551 F.3d 247, 249 (4th Cir. 2009).

                                     5
therefore, are not intended to be full resentencings.                             As the

Supreme     Court      recently     explained           in       Dillon,      “Section

3582(c)(2)'s text, together with its narrow scope, shows that

Congress intended to authorize only a limited adjustment to an

otherwise     final     sentence    and     not     a    plenary          resentencing

proceeding.” Dillon, 130 S. Ct. at 2691.                         Like Section 3582,

U.S.S.G.      §    1B1.10(a)(3)      expressly          identifies          the     same

limitation,       namely,    that    proceedings         under       18     U.S.C.       §

3582(c)(2) and this policy statement do not constitute a full

resentencing      of   the   defendant.     U.S.S.G.         §   1B1.10(a)(3).           In

addition, as Dillon makes clear, Section 3582(c)(2) proceedings

“do not implicate the interests identified in Booker,” because

Booker involved application of the guidelines at an original

sentencing. Dillon, 130 S. Ct. at 2692; Bowers, 615 F.3d at 727.

       As a result, our Section 3582(c)(2) analysis is limited to

this   two-step     inquiry:   “A   court    must   first         determine       that    a

reduction is consistent with [§]1B1.10 before it may consider

whether the authorized reduction is warranted, either in whole

or in part, according to the factors set forth in §3553(a).” 4

Dillon, 130 S. Ct. at 2691.



     4 Under 18 U.S.C. § 3553(a), “[t]he court, in determining
the particular sentence to be imposed, shall consider –
     (1) the nature and circumstances of the offense and the
     history and characteristics of the defendant;
     (2) the need for the sentence imposed –
                                       6
     Prior to Dillon, we held in United States v. Legree, that

in deciding a Section 3582(c)(2) motion, Section 1B1.10(b) of

the Sentencing Guidelines does not require the district court to

engage in this prescribed two-pronged analysis on the record.

See United States v. Legree, 205 F.3d 724, 728-30 (4th Cir.

2000)(affirming     denial   of    §   3582(c)(2)    motion      for   sentence

reduction based upon U.S.S.G., Am. 505).            We also held that due

process does not require appointment of counsel beyond direct

appeal   or   an   evidentiary    hearing   as   “[a]   motion    pursuant   to


          (A) to reflect the seriousness of the offense, to
          promote respect for the law, and to provide just
          punishment for the offense;
          (B) to afford adequate deterrence to criminal conduct;
          (C) to protect the public from further crimes of the
          defendant; and
          (D) to provide the defendant with needed educational
          or vocational training, medical care, or other
          correctional treatment in the most effective manner;
     (3) the kinds of sentences available
     (4) the kind of sentence and the sentencing range
     established for –
          (A) the applicable category of offense committed by
          the applicable category of defendant as set forth in
          the guidelines . . .
     (5) any pertinent policy statement –
          (A) issued by the Sentencing Commission . . . subject
                               to any amendments made to
                               such policy statement by act of
                               Congress . . .
     (6) the need to avoid unwarranted sentence disparities
     among defendants with similar records who have been found
     guilty of similar conduct; and
     (7) the need to provide restitution to any victims of the
     offense.

18 U.S.C. § 3553(a).

                                       7
[§]3582(c) is not a do-over of an original sentencing proceeding

where a defendant is cloaked in rights mandated by statutory law

and the Constitution.”               Legree, 205 F.3d at 728-29. We further

held       that   under    certain    circumstances,   a   presumption   existed

that the sentencing judge considered all pertinent matters in

denying relief.           Id. 5 We stated:

            “A   court   need   not   engage  in   ritualistic
       incantation in order to establish its consideration of
       a legal issue.    It is sufficient if … the district
       court rules on issues that have been fully presented
       for determination.    Consideration is implicit in the
       court’s ultimate ruling.”

Legree, 205 F.3d at 728-29 (quoting United States v. Davis, 53

F.3d 638, 642 (4th Cir. 1995)).                  More specifically, where the

motion and legal issues are adequately presented, and absent a

contrary indication, we are to presume that the district court

considered all pertinent matters in arriving at a decision. 6 Id.


       5
       During oral argument, Defendant made much of the fact that
Legree relied in part on United States v. Davis, which dealt
with a supervised release violation. 53 F.3d 638, 642 (4th Cir.
1995). We were cognizant of the distinction between supervised
release proceedings and § 3582(c)(2) when we decided Legree but
found the situations analogous notwithstanding. Legree, 205 F.3d
at 728 (internal citations omitted).       We are not persuaded
otherwise now. Moreover, in Legree, we also found analogous an
original sentencing decision where we held that a presumption
exists   in  non-departure   cases  that,   absent   “a  contrary
indication,” a district court considered the factors enumerated
in 18 U.S.C.A. § 3553(a). Id. at 728-29 (citing United States v.
Johnson, 138 F.3d 115, 119 (4th Cir. 1998)).
       6
       The legal issues may be deemed adequately presented where
the district judge is fully aware and familiar with the record
                                             8
Significantly, we held that this presumption was not overcome by

sympathetic statements made by the district court during the

original sentencing. Id. at 729.

     Our    decision      in    Legree       remains     good      law    as    we    discern

nothing    from    our    reading       of    Dillon     to   cast       doubt    upon       the

reasoning    adopted      in    Legree.           In   sum,   due    to     the      “limited

nature” of the proceedings, Section 3582 determinations are not

subject    to     the    same   kind     of       scrutiny    as    imposition          of    an

original sentence. Dillon, 130 S. Ct. at 2691-93; United States

v. Dunphy, 551 F.3d 247, 252-53 (4th Cir. 2009) (Booker had no

direct effect on § 3582(c)(2)); Legree, 205 F.3d at 729.



                                             IV.

     We turn next to application of the relevant principles in

this case.      Here, the judge exercising discretion under Section

3582(c)(2)      presided       over   Robinson’s        original         sentencing      and,

thus, entertained written and oral arguments made by both the

prosecution and defense concerning the § 3553(a) factors and an

appropriate     sentence.         The    sentencing       court      had       access    to    a

“Statement of Facts” consisting of the Government’s evidentiary



and the Defendant, where the sentencing judge also presided over
the jury trial, and where some of the same factual and legal
issues were presented at the time of original sentencing.
Legree, 205 F.3d at 729.

                                              9
proffer as to the essential elements of the offenses being pled

to, sentencing memoranda from the Government and the defense,

the Presentence Report and Recommendation, and other responsive

materials. (J.A. 30-57) In deciding not to authorize a reduction

of   sentence    pursuant    to   §   3582(c)(2),       the    district    court

likewise heard from the Defendant and the Government regarding

the relevant criteria. (J.A. 102-117)                 The district court was

fully aware and familiar with Robinson’s case.                As such, we find

that the issues were adequately presented to the district court.

Because the issues were adequately presented and no contrary

indication exists, we conclude that the presumption adopted in

Legree applies here as well.

     Even if the Legree presumption did not apply, the district

court sufficiently explained its analysis. In its Order denying

relief,    the   district    court    recited    the     relevant     procedural

history, noting the significance of the fact that at the time of

his original sentencing, Robinson received a 36-month variance

in light of Booker and § 3553(a) factors.              (J.A. 118)

     The    district    correctly     set   forth      the    applicable    law,

focusing    on   USSG   §§   1B1.10(a)(1)       and    (b)(2)(B). 7       Section

1B1.10(b)(2)(B) provides as a general rule:


     7 Section 1B1.10(a)(1) makes clear that the district court
is faced with a discretionary decision to reduce defendant’s
sentence pursuant to 18 U.S.C. § 3582(c)(2).

                                      10
     “[I]f the original term of imprisonment constituted a
     non-guideline sentence determined pursuant to 18
     U.S.C. § 3553(a) and United States v. Booker, 543 U.S.
     200 (2005), a further reduction generally would not be
     appropriate.”

     The district court then concisely explained his reasoning

for denying the defense motion:

     “Such is the case here, as a review of the record, as
     well as the factors set forth in 18 U.S.C. [§]3553(a),
     confirms that an additional reduction in defendant’s
     variant sentence is not warranted ....”


(J.A.   119)       Finding    this    general       rule     determinative,         the

district   court    explained     that     if    the   2-level    reduction         was

allowed, “the variant sentence of 132 months imposed on the drug

charge ... was below even the amended guidelines range.”                        (J.A.

119 n.1) (emphasis in original). We conclude that the district

court more than satisfied Legree.



                                      V.

     For   the     same    reasons,    we       likewise     reject       Defendant’s

argument   that    the     district    court      “contravened        a     Guideline

requirement” in failing to explain expressly whether Defendant’s

early   release    might   pose   a   danger      to   any   person       or   to   the

community as a whole.




                                       11
     Under USSG § 1 B1.10, in evaluating whether to authorize a

reduction of sentence pursuant to 18 U.S.C. § 3582 based upon a

retroactive amendment to the guidelines, a district court:

     “shall consider the nature and seriousness of the
     danger to any person or the community that may be
     posed by a reduction in the defendant’s term of
     imprisonment ....”


USSG 1B1.10, comment. (n.1(B)(ii) (public safety consideration))

(emphasis added).

     Citing    Gall     v.   United   States,   Robinson   argues   that   the

district court committed a Gall-like procedural error when it

failed   to   provide    a   detailed    analysis   concerning   the   public

safety factor. See Gall v. United States, 128 S. Ct. 586 (2009).

Robinson claims that failure to discuss the public safety factor

is akin to a failure to apply the guidelines properly.              Robinson

contends that because this factor is set apart from other §

3553(a) factors, at minimum, thorough discussion of this factor

is required. 8   Applying the rule of law announced by the Supreme

Court in Dillon, Gall, like Booker, involved application of the




     8 It is worth noting that the district court explicitly
stated that he considered all of the Section 3553(a) factors,
which include public safety, or the need “to protect the public
from further crimes of the defendant.” See 18 U.S.C. §
3553(a)(2)(C), infra n. 4.

                                        12
guidelines at an original sentencing and does not control. 9                                 See

Dillon, 130 S. Ct. at 2692.                  Likewise, Defendant’s reliance on

United States v. Carter is misplaced given that Carter involved

review    of    an       original   variance         sentence      as    opposed        to    a

modification        or     reduction   pursuant       to    §   3582(c)(2).         United

States v. Carter, 564 F.3d 325 (4th Cir. 2009).

     Rather,        consideration       of     the     public      safety      factor        is

implicit in the district court’s ruling.                        See Legree, 205 F.3d

at 728-29.      In this case, there is record evidence that Robinson

was a “central participant” in a violent drug conspiracy and

Robinson possessed firearms (at least a .38-caliber handgun) in

furtherance of his drug trafficking. (J.A. 31-32, 50-52) There

is also evidence that Robinson belonged to a gang called the

Fordson   Road       Crew,    and   that     members       of   Robinson’s     gang      were

involved in a long-running feud with a rival gang. (J.A. 50-51)

Robinson,      by    his    own   admission,      participated          in   one   or    more

shootings where he discharged his weapon and gunshot wounds were

sustained by members of the rival gang. (J.A. 31-32, 53) The


     9
       Because Gall does not govern § 3582 proceedings, the
district   court’s  alleged   failure   to  provide   sufficient
explanation does not amount to procedural or substantive error
triggering de novo review. United States v. Dunphy, 551 F.3d
247, 250 (4th Cir. 2009)(“The district court’s determination
that it lacked authority to reduce [defendant’s] sentence to a
term below the amended guideline range is a question of law that
we review de novo.)

                                             13
Government’s      sentencing     memorandum   indicates     that    Robinson,

along with other members of the Fordson Road Crew, chose to

“terrorize     his    neighborhood    through   drug    dealing     and   gun

violence.”     (J.A. 53) We would be hard-pressed to find that the

record   itself      did   not   contain   sufficient     support   for   the

district court’s discretionary ruling.

     Finally, although only portions of the record are relied

upon by the parties, the district court had access to the entire

record at the time of his decision-making.             In other words, the

court had before it a wealth of information within the record

and likely materials beyond those items specifically cited or

included within the Joint Appendix.



                                     VI.

     For all of these reasons, we affirm the district court’s

denial of Defendant Robinson’s Section 3582(c)(2) motion.                  In

doing so, we hold that the decision of the district court, and

the explanation of that decision on the record, is consistent

with our decision in Legree.

                                                                     AFFIRMED




                                      14
GREGORY, Circuit Judge, dissenting:

       I respectfully dissent because I believe courts’ general

duty    to   explain        their      reasoning          applies     to    this     case,    is

supported     by   case          law   and     statute,        and    enhances       appellate

review.      The Supreme Court has reiterated courts’ responsibility

to    explicate    their         decisions        in    the   sentencing      context:        “a

district judge must give serious consideration to the extent of

any    departure       from        the   Guidelines           and     must        explain    his

conclusion     that        an    unusually         lenient     or    an    unusually        harsh

sentence is appropriate in a particular case with sufficient

justifications.”           Gall v. United States, 552 U.S. 38, 46 (2007).

Gall linked courts’ responsibility to explain their logic with

the duty to “consider” certain sentencing factors.                                552 U.S. at

50 n.6, 52, 53.

       Similarly, our Court has concluded that “[t]he sentencing

judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.”

United    States      v.    Carter,      564       F.3d    325,     328    (4th    Cir.     2009)

(emphasis added) (citing Rita v. United States, 127 S. Ct. 2456,

2468     (2007).       Otherwise,            “a        talismanic     recitation       of    the

§ 3553(a)     factors       without      application          to     the   defendant        being

sentenced      does        not     demonstrate           reasoned      decisionmaking         or

                                                  15
provide an adequate basis for appellate review.”                            Carter, 564

F.3d at 329 (citing United States v. Stephens, 549 F.3d 459,

466-7 (6th Cir. 2008)).

       The applicable statute in this case also requires courts to

rule on sentence reductions “after considering the factors set

forth in section 3553(a) to the extent that they are applicable,

if     such   a    reduction          is    consistent     with       applicable    policy

statements        issued    by    the       Sentencing    Commission.”         18   U.S.C.

§ 3582(c)(2)        (emphasis         added).        The    term      ‘consider’    surely

means the same thing in § 3582(c)(2) as it did in Gall, Carter,

and 18 U.S.C. § 3553(a).                    Compare 18 U.S.C. § 3582(c)(2) (“the

court may reduce the term of imprisonment, after considering the

factors set forth in section 3553(a) . . .”) (emphasis added),

with    18    U.S.C.       § 3553(a)         (“The   court,      in     determining    the

particular        sentence       to    be    imposed,    shall     consider.       . . .”).

Notably, both provisions were originally enacted on the same day

and in nearby sections of the same act.                            Compare 18 U.S.C.

§ 3582(c)(2) (added Oct. 12, 1984, P.L. 98-473, Title II, Ch II,

§ 212(a)(2), 98 Stat. 1998), with 18 U.S.C. § 3553(a) (added

Oct. 12, 1984, P.L. 98-473, Title II, Ch II, § 212(a)(2), 98

Stat. 1989).        “Undoubtedly, there is a natural presumption that

identical words used in different parts of the same act are

intended to have the same meaning.”                      Atlantic Cleaners & Dyers,


                                                16
Inc. v. United States, 286 U.S. 427, 433 (U.S. 1932) (citations

omitted).      Here, by not providing an individualized explanation

for    its    decision,        the    district       court    did        not    show    that    it

meaningfully ‘considered’ the motion.

       The    rationale         for     requiring          courts        to    explain       their

sentencing       decisions           applies        similarly          to      § 3582(c)       and

§ 3553(a).           As   we    stated       in     Carter,       explaining        sentencing

decisions “not only ‘allow[s] for meaningful appellate review’

but it also ‘promote[s] the perception of fair sentencing.’” 564

F.3d    at    328    (citing         Gall,    128     S.    Ct.     at      597).       This    is

especially true for sentence reductions made pursuant to the new

crack-cocaine        ratio,      which       was    enacted       to   correct      structural

flaws in the law, rather than to inure to the benefit of any

single defendant.              See, e.g., Kimbrough v. United States, 552

U.S.    85,    98    (2007)      (“the       severe    sentences            required     by    the

[prior]      100-to-1     ratio       [we]re       imposed     ‘primarily           upon     black

offenders.’”)        (citations        omitted).           Generally,          “Amendment      706

retroactively reduce[s] the base offense level for most crack-

cocaine cases by two levels.”                       United States v. Fennell, 592

F.3d 506, 509 (4th Cir. 2010).                      In the occasional case when a

court chooses not to retroactively apply the new ratio, it would

be    even    more    valuable         for    the     court       to     explain       why    that

defendant was exceptional.


                                               17
     The     majority,      by   contrast,         relies    on   two     cases    for    the

proposition        that     district     courts          need     not     explain     their

reasoning     with   any     particularity          in    sentencing      modifications.

Neither is compelling.              First, the majority cites United States

v. Legree, for the proposition that a “court need not engage in

ritualistic incantation in order to establish its consideration

of a legal issue.”           205 F.3d 724, 729 (4th Cir. 2000) (quoting

(United States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995)).                               But

that broad holding is cabined by Gall, which requires a judge to

“explain     his     conclusion       that        an     unusually      lenient     or    an

unusually harsh sentence is appropriate in a particular case

with sufficient justifications.”                  552 U.S. at 46.          Moreover, our

Court   in    Carter       explicitly        rejected        just       these     sorts   of

‘ritualistic       incantations.’            Carter       repeatedly      invoked     Gall,

while   omitting          Legree,     and     concluded         that      “a    talismanic

recitation of the § 3553(a) factors without application to the

defendant      being       sentenced        does       not      demonstrate        reasoned

decisionmaking       or     provide     an        adequate      basis     for     appellate

review.”     564 F.3d at 329 (citing United States v. Stephens, 549

F.3d 459, 466-7 (6th Cir. 2008)).

     Secondly, the majority relies heavily upon Dillon because

it espoused a “narrow view of [3582(c)(2)] proceedings.”                             Dillon

v. United States, 130 S. Ct. 2683, 2691 (2010).                           But nothing in


                                             18
Dillon   suggests           we    should     abrogate      district       courts’   general

responsibility to provide some individualized legal reasoning.

Nor does the majority cite any authority for the proposition

that   courts’        duty       to   explain    varies     with    the     “scope”     of   a

proceeding.           To     the      contrary       --   our    sister    circuits      have

continued        to        require       legal        explanations        in     ‘narrower’

proceedings which adjudicated various types of motions.                                  See

e.g., Kicklighter v. United States, 281 Fed. Appx. 926 (11th

Cir. 2008) (motion to vacate, set aside, or correct a sentence);

Blue Cross & Blue Shield of Ala. v. Unity Outpatient Surgery

Ctr., Inc., 490 F.3d 718, 724 (9th Cir. 2007) (motion to stay);

United   States        v.    Groll,      992     F.2d     755,   760   (7th      Cir.   1993)

(motion to withdraw plea); Eizonas, Inc. v. Dollar Sav. & Trust

Co., 1993 U.S. App. LEXIS 31607 (6th Cir. 1993) (motion for

sanctions).

       Without    at       least      some   specific      reasoning       for   sentencing

reduction decisions, circuit courts will have to start guessing

why district courts reached certain outcomes.                          The majority does

just that here, speculating about various reasons “implicit in

the district court’s ruling.”                        Slip op. at 13-14.             But “an

appellate court may not guess at the district court’s rationale,

searching the record for statements by the Government or defense




                                                19
counsel or for any other clues that might explain a sentence.”

Carter, 564 F.3d at 329-30.

     Ultimately,   “[a]   body   of    law   is   more   rational   and   more

civilized when every rule it contains is referred articulately

and definitely to an end which it subserves and when the grounds

for desiring that end are stated, or are ready to be stated, in

words.”   Justice Oliver Wendell Holmes, Address of 1897, quoted

in A Dictionary of Legal Quotations (Simon James, et al., eds.,

1987).    Here, the district court should have stated specific

reasons for denying Appellant’s motion to reduce his sentence.




                                      20